           Case 1:21-cv-00213-CJN Document 29 Filed 05/07/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., DOMINION
 VOTING SYSTEMS, INC., and
 DOMINION VOTING SYSTEMS
 CORPORATION,
                                                       Civil Action No. 1:21-cv-00213-CJN
         Plaintiffs,

 v.

 RUDOLPH W. GIULIANI,

         Defendant,


                  DEFENDANT’S UNOPPOSED MOTION
              TO EXTEND TIME TO REPLY TO PLAINTIFFS’
      MEMORANDUM IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

         Pursuant to FED. R. CIV. P. 6(b) and L.R. 7, Defendant Rudolph W. Giuliani (“Defendant”)

hereby files his Unopposed Motion to Extend Time to Reply to Plaintiffs’ Memorandum in

Opposition [Doc. 28] to Defendants’ Motion to Dismiss [Doc. 26] from May 12, 2021 to May 24,

2021 and would respectfully show the Court as follows:

                                 I.      GROUNDS FOR MOTION

      1. Defendant filed a Motion to Dismiss Plaintiffs’ Original Complaint on April 7, 2021. See

         generally Doc. 26.

      2. Plaintiffs’ original due date for opposition to the Motion to Dismiss was April 21, 2021,

         but Plaintiffs requested—and Defendant did not oppose—an additional 14 days to respond

         to the Motion to Dismiss, which it obtained, making their Opposition to the Motion due on

         May 5, 2021. See Doc. 27.

      3. Plaintiffs filed the Opposition to the Motion on May 5, 2021, making Defendant’s current

         deadline to reply to the Opposition May 12, 2021 pursuant to L.R. 7(d).



                                                                                                1
         Case 1:21-cv-00213-CJN Document 29 Filed 05/07/21 Page 2 of 3




   4. Because the issues raised in the Motion to Dismiss and Opposition are complex and

       because Defendant’s counsel has agreed to provide a responsive pleading in Swalwell v.

       Trump et al, Case No. 1:21-cv-00586-APM (D.D.C. Mar. 5, 2021) by May 10, 2021, as

       well as an appellate reply brief due in the Fifth Circuit on May 12, 2021, there is good

       cause to grant Defendant additional time to file a reply and, therefore, Defendant requests

       an additional 10 days, making the new due date for the reply May 24, 2021.

   5. This is Defendant’s first request for an extension of time to reply to the Opposition and the

       time for replying to the Opposition has not yet expired.

   6. Plaintiffs do not oppose this Motion.

   7. This Motion is not made for purposes of delay, but so that Defendant can properly and

       adequately respond to the Opposition. There are no other case deadlines currently set and

       thus none will be affected by the relief requested in this Motion.

                                          II.       PRAYER

       Defendant respectfully requests that this Court extend Defendant’s time to Reply to

Plaintiff’s Opposition [Doc. 28] to Defendant’s Motion to Dismiss [Doc. 26] up to and until May

24, 2021 in accordance with the proposed order filed concurrently herewith.



Date: May 7, 2021

                                                Respectfully submitted,

                                                By: /s/ Joseph D. Sibley IV

                                                       CAMARA & SIBLEY L.L.P.

                                                         Joseph D. Sibley IV
                                                         DC Bar ID: TX0202
                                                         1108 Lavaca St.
                                                         Suite 110263



                                                                                                 2
          Case 1:21-cv-00213-CJN Document 29 Filed 05/07/21 Page 3 of 3




                                                         Austin, TX 78701

                                                         Telephone: (713) 966-6789
                                                         Fax: (713) 583-1131
                                                         Email: sibley@camarasibley.com

                                               ATTORNEYS FOR RUDOLPH W. GIULIANI


                              CERTIFICATE OF CONFERENCE

       I hereby certify that on the 6th day of May, 2021, I conferred with Plaintiffs’ counsel by
email and they are unopposed to the relief requested herein.


                                               /s/ Joseph D. Sibley IV
                                               Joseph D. Sibley IV


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of May, 2021, I electronically filed the foregoing motion
with the Clerk of the Court using the CM/ECF system, which I understand to have caused service
on all counsel of record.


                                               /s/ Joseph D. Sibley IV
                                               Joseph D. Sibley IV




                                                                                                     3
